PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded an opportunity to do so, appellant has elected not to file a brief in proper person. Having reviewed the entire record, we agree that no reversible error occurred. Accordingly, we affirm appellant’s conviction and sentence. However, we vacate the costs imposed (including a 4-percent surcharge) because no statutory basis for them is recited. E.g., McCray v. State, 665 So.2d 384 (Fla. 1st DCA 1996); Wright v. State, 654 So.2d 252 *112(Fla. 1st DCA 1995). We also vacate the public defender lien imposed, because appellant was not afforded notice of intent to seek such a lien, or an opportunity to contest its amount. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, the trial court may again impose costs, provided that it cites the statutory authority supporting the awards; and may again impose a public defender lien, provided that appellant is given notice and an opportunity to contest its amount.
AFFIRMED and REMANDED, with directions.
ERVIN, WEBSTER and LAWRENCE, JJ., concur.